LSDC-SPNY
| DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT

 

 

 

SOUTHERN DISTRICT OF NEW YORK DOC mo
merearnannescscncsascnscnnnsas x DATE FILED: / 2014+
YOKO TOKUICHI,

Plaintiff,

No. 19-CV-1749 (RA)
“Ye
ORDER
KIMBERLY PERRONE, URBAN OASIS
DESIGN LLC d/b/e BLOOM FLOWERS,

Defendants.

a x

 

RONNIE ABRAMS, United States District Judge:
On October 18, 2019, the Court granted the parties an additional three weeks to work
towards a potential settlement. No later than November 21, 2019, the parties shall submit a joint

letter updating the Court on the status of settlement.

SO ORDERED.
Dated: November 14, 2019

New York, New York KA.

Ronnie Abrams
United States District Judge

 

 
